CONTRACT TO BUY AND SELL REAL ESTATE (COMMERCIAL) Date: November 17, 2000 1. AGREEMENT. Buyer agrees to buy and the undersigned Seller agrees to sell the Property defined below on the terms and conditions set forth in this contract. 2. DEFINED TERMS. a. Buyer. Buyer, ELDORADO ARTISIAN SPRINGS, INC. a Colorado corporation will take title to the real property described below as G Joint Tenants G Tenants in Common G Othercorporation _. b. Property. The Property is the following legally described real estate: Lot 2A, Block 1, The Park at Colorado Tech Center In the County of Boulder, Colorado, commonly know as Vacant Land together with the interests, easements, rights, benefits, improvements and attached fixtures appurtenant thereto, all interest of Seller in vacated streets and alleys adjacent thereto, except as herein excluded. c. Dates and Deadlines. Item No. Reference Event Date or Deadline 1 ss. 5a Loan Application Deadline November 17, 2000 2 ss. 5b Loan Commitment December 8, 2000 3 ss. 5c Buyer's Credit Information N/A Deadline 4 ss. 5c Disapproval of Buyer's N/A Credit Deadline 5 ss. 5d Existing Loan Documents N/A Deadline 6 ss. 5d Objection to Existing Loan N/A Deadline 7 ss. 5d Approval of Loan Transfer N/A Deadline 8 ss. 6a Appraisal Deadline December 8, 2000 9 ss. 7a Title Deadline November 17, 2000 10 ss. 7a Survey Deadline N/A 11 ss. 7b Document Request Deadline with commitment 12 ss. 8a Title Objection Deadline November 17, 2000 13 ss. 8b Off-Record Matters Deadline November 17, 2000 14 ss. 8b Off-Record Matters November 17, 2000 Objection Deadline 15 ss. 10 Seller's Property N/A Disclosure Deadline 16 ss. 10a Inspection Objection N/A Deadline 17 ss. 10b Resolution Deadline N/A 18 ss. 11 Closing Date See Addendum 19 ss. 16 Possession Date Upon Closing 20 ss. 16 Possession Time Upon Closing 21 ss. 28 Acceptance Deadline Date November 17, 2000 22 ss. 28 Acceptance Deadline Time 5:00 P.M. d. Attachments. The following exhibits, attachments and addenda are a part of this contract: Addendum to Contract e. Applicability of Terms. A check or similar mark in a box means that such provisions is applicable. The abbreviation "N/A" means not applicable. 3. INCLUSIONS AND EXCLUSIONS. a. The purchase price includes the following items (Inclusions): (1) Fixtures. Lighting, heating, plumbing, ventilating, and air conditioning fixtures, inside telephone wiring and connecting blocks/jacks, plants, mirrors, floor coverings, intercom systems, sprinkler system and controls; and improvements to be constructed as detailed on the plans and specifications referred to in the Addendum to this Contract. (2) Other Inclusions. If on the Property whether attached or not on the date of this contract: storm windows, storm doors, window and porch shares, awnings blinds, screens, window coverings, curtain rods, drapery rods, storage sheds, and all keys. Check applicable box(es) if included: 1/28 Smoke/Fire Detectors, 1/28 Security Systems; and (3) Trade Fixtures. With respect to trade fixtures, Seller and Buyer agree as follows: b. Instruments of Transfer. The Inclusions are to be conveyed at Closing free and clear of all taxes, liens and encumbrances, except as provided inss. 12. Conveyance shall be by bill of sale or other applicable legal instrument(s). c. Exclusions. The following attached fixtures are excluded from this sale: 4. PURCHASE PRICE AND TERMS. The Purchase Price set forth below shall be payable in U.S. Dollars by Buyer as follows: Item No. Reference Item Amount Amount 1 ss. 4 Purchase Price $3,200,000.00 $3,200,000.00 2 ss. 4a Earnest Money 320,000.00 3 ss. 4b New Loan $2,880,000.00 4 ss. 4c Assumption Balance 5 ss. 4d Seller or Private Financing 6 ss. 4e Cash at Closing 7 TOTAL $3,200,000.00 $3,200,000.00 a. Earnest Money. The Earnest Money set forth in this Section, in the form of collected funds, is part payment of the Purchase Price and shall be payable to and held by Seller, in its trust account, on behalf of both Seller and Buyer. The parties authorize delivery of the Earnest Money deposit to the Closing Company, if any, at or before Closing. b. New Loan. Buyer shall obtain a new loan set forth in this Section and as follows: XXXX Convention 1/28 Other . This loan will be secured by a first (1st, 2nd, etc.) deed of trust. The total loan amount, not in excess of $2,880,000.00, shall be amortized over a period of years at approximately $ per month including principal and interest not to exceed % per annum, plus, if required by Buyer's lender, a monthly deposit of 1/12 of the estimated annual real estate taxes and property insurance premium. If the loan is an adjustable interest rate or graduated payment loan, the monthly payments and interest rate initially shall not exceed the figures set forth above. Loan discount points, if any, shall be paid to lender at Closing and shall not exceed 0% of the total loan amount. Notwithstanding the loan's interest rate, loan discount points shall be paid by Buyer. Buyer shall timely pay Buyer's loan cost and a loan origination fee not to exceed 3% of the loan amount. c. Assumption. Buyer agrees to assume and pay an existing loan in the approximate amount of the Assumption Balance set forth in this Section, presently payable at $ per month including principal, interest presently at % per annum, and also including escrow for the following as indicated: 1/28 Real Estate taxes, 1/28 Property Insurance Premium. And . Buyer agrees to pay a loan transfer fee not to exceed $. At the time of assumption, the new interest rate shall not exceed % per annum and the new monthly payment shall not exceed $ principal and interest, plus escrow, if any. If the actual principal balance of the existing loan at Closing is less than the Assumption Balance, which causes the amount of cash required from Buyer at Closing to be increased by more than $, then 1/28 Buyer May Terminate this contract effective upon receipt by Seller of
